DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 12/06/2021. As directed by the amendment:  claims 1, 11, and 14 are amended; claim 16 is added; claims 2-6, 8-10, 12, and 13 are cancelled. Applicant’s amendments to the claims have overcome each and every rejection previously set forth in the non-final office action mailed 09/09/2021.
Response to Arguments
Applicant’s arguments, see remarks, filed 12/06/2021, with respect to claim 1 have been fully considered and are persuasive (see reasons for allowance below).  The rejections of claims 1 and 11 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS
Claim 11 is amended as follows:
In line 2-3, “the spacer is formed as a ring shape, and wherein the inner diameter of the spacer” is changed to -- the first spacer is formed as a ring shape, and wherein the inner diameter of the first spacer--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims.
Regarding claim 1, Wells (U.S. Patent No. 3,368,791) in view of Benson (U.S. 2006/0237064) teaches the invention as essentially claimed, but fails to teach wherein a second spacer, which contacts with the elastic member, is held between a lower surface of the elastic member and the case member fixed to a lower portion of the housing, and wherein a shape of the second spacer overlaps with a shape of a taper surface of the valve body functioning as a valve when viewed along a direction of the centerline of the valve body.
This was previously rejected in view of Omori (U.S. Patent No. 4,750,514), however the combination with Omori fails to teach wherein a shape of the second spacer overlaps with a shape of a taper surface of the valve body functioning as a valve when viewed along a direction of the centerline of the valve body. Furthermore, there is no reason to modify Wells to include the second spacer of Omori in order to allow for adjustment of the force of the spring because Wells already discloses plug 84 for that purpose.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753